  Case 3:21-cv-00020-MHL Document 9 Filed 03/08/21 Page 1 of 1 PageID# 35

                                                                                        E
                                                                                    M I 92020       \J
                        IN THE UNITED STATES DISTRICT COURT

                        FOR THE EASTERN DISTRICT OF VIRGINIA

                                       Richmond Division



IN THE MATTER OF CONSENT TO UNITED
STATES MAGISTRATE JUDGE
JURISDICTION AND REFFERRALS FOR
REPORTS AND RECOMMENDATIONS
IN SOCIAL SECURITY APPEALS



                                     STANDING ORDER


       Effective immediately, if all parties in a Social Security Appeal consent to have the

matter heard by a United States Magistrate Judge pursuant to 28 U.S.C. § 636(c), the matter shall

be reassigned to United States Magistrate Judge Elizabeth W. Hanes for all purposes. If the

parties do not consent to have the matter heard by a United States Magistrate Judge, the case

shall be referred to Judge Hanes for Report and Recommendation pursuant to 28 U.S.C.

§ 636(b)(1)(B).

        Let the Clerk publish this Standing Order on the Court's website and file this Standing

Order electronically in current and future Social Security cases.

       And it is SO ORDERED.

                                                                              Isl
                                                              John A. Gibney,Jr^
                                                              United States         Ji/dge
                                                     John A. Gibney. Jr.
                                                     United States District Judge

Richmond, Virginia
Dated: H                   XO
